                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

ALIMA BAHSHOOTA,

                    Plaintiff,                                8:19CV264

      vs.
                                                          MEMORANDUM
MARCENA HENDRIX, Judge,                                    AND ORDER
Individual capacity;

                    Defendant.


       Plaintiff filed her Complaint on June 19, 2019. (Filing No. 1.) She has been
given leave to proceed in forma pauperis. (Filing No. 5.) The court now conducts
an initial review of Plaintiff’s Complaint to determine whether summary dismissal
is appropriate under 28 U.S.C. § 1915(e)(2).

                         I. SUMMARY OF COMPLAINT

       Plaintiff brings this action pursuant to 42 U.S.C. § 1983 against Judge
Marcena Hendrix of the County Court of Douglas County, Nebraska in her
individual capacity only. As best the court can determine, on March 28, 2019,
Judge Hendrix presided over a civil matter involving collection of a debt by the
Douglas County Housing Authority from Plaintiff. It appears Plaintiff may not
have responded to certain discovery requests posed by the opposing party and, as a
result, Judge Hendrix refused to consider certain evidence offered by Plaintiff to
dispute the debt owed. Plaintiff alleges Judge Hendrix granted summary judgment
in favor of the Douglas County Housing Authority without considering any of
Plaintiff’s evidence resulting in a garnishment being entered against Plaintiff.
Liberally construed, Plaintiff alleges Judge Hendrix violated Plaintiff’s due process
rights as a result of her rulings in the county court civil action. Plaintiff seeks relief
from the state court judgment entered against her and asks that Judge Hendrix be
disciplined.

      II. APPLICABLE LEGAL STANDARDS ON INITIAL REVIEW

      The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. See 28 U.S.C. § 1915(e). The court
must dismiss a complaint or any portion of it that states a frivolous or malicious
claim, that fails to state a claim upon which relief may be granted, or that seeks
monetary relief from a defendant who is immune from such relief. 28 U.S.C. §
1915(e)(2)(B).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569–70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or
grounds for a claim, and a general indication of the type of litigation involved.’”
Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014)
(quoting Hopkins v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a]
pro se complaint must be liberally construed, and pro se litigants are held to a
lesser pleading standard than other parties.” Topchian, 760 F.3d at 849 (internal
quotation marks and citations omitted).




                                        2
                          III. DISCUSSION OF CLAIMS

A. Rooker-Feldman Doctrine

       In filing this action, Plaintiff plainly seeks relief from and reconsideration of
the state court judgment entered against her by Judge Hendrix. However, the
Rooker-Feldman doctrine precludes consideration of Plaintiff’s claims for relief
related to her state civil case.

       The Rooker-Feldman doctrine provides that, with the exception of habeas
corpus petitions, lower federal courts lack subject matter jurisdiction over
challenges to state court judgments and state proceedings. Mosby v. Ligon, 418
F.3d 927, 931 (8th Cir. 2005). See D.C. Court of Appeals v. Feldman, 460 U.S.
462, 476 (1983); Rooker v. Fid. Trust Co., 263 U.S. 413 (1923). Specifically, the
doctrine “bars federal courts from hearing cases brought by the losing parties in
state court proceedings alleging ‘injury caused by the state-court judgment and
seeking review and rejection of that judgment.’” Mosby, 418 F.3d at 931 (quoting
Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280 (2005)). In fact,
federal district courts do not have jurisdiction “over challenges to state-court
decisions . . . even if those challenges allege that the state court’s action was
unconstitutional.” Feldman, 460 U.S. at 486; see also Ballinger v. Culotta, 322
F.3d 546, 548-49 (8th Cir. 2003) (dismissing claims under Rooker-Feldman
doctrine where the relief requested in the complaint would effectively reverse or
undermine the state court decision or void its ruling and noting that “[f]ederal
district courts thus may not ‘exercis[e] jurisdiction over general constitutional
claims that are “inextricably intertwined” with specific claims already adjudicated
in state court’” (citation omitted)). Put simply, a federal district court does not
possess authority in a civil rights case to review or alter a final judgment of a state
court judicial proceeding. See West v. Crnkovich, No. 8:12CV273, 2013 WL
2295461, at *3 (D. Neb. May 24, 2013); see also Keene Corp. v. Cass, 908 F.2d
293, 297 (8th Cir. 1990) (the Rooker-Feldman Doctrine applies to Section 1983
actions as well as claims for injunctive and declaratory relief).
                                           3
       Here, Plaintiff alleges Judge Hendrix of the Douglas County Court entered
summary judgment against Plaintiff in a civil case involving a debt dispute. As a
result, a garnishment was entered against Plaintiff, and Plaintiff now seeks relief
from that judgment. Any review of Plaintiff’s claims for relief related to her civil
case would require the court to review the specific issues addressed in the state
court proceedings. The court does not have jurisdiction to review the state court
proceedings or grant the relief Plaintiff seeks. Accordingly, the court will dismiss
this case for lack of subject matter jurisdiction.

B. Judicial Immunity

      Alternatively, even if the Rooker-Feldman doctrine did not preclude
consideration of Plaintiff’s claims, Plaintiff’s claims against Judge Hendrix in her
individual capacity are barred under the doctrine of judicial immunity.

       A judge is immune from suit, including suits brought under section 1983 to
recover for alleged deprivation of civil rights, in all but two narrow sets of
circumstances. Schottel v. Young, 687 F.3d 370, 373 (8th Cir. 2012). “First, a judge
is not immune from liability for nonjudicial actions, i.e., actions not taken in the
judge’s judicial capacity. Second, a judge is not immune for actions, though
judicial in nature, taken in the complete absence of all jurisdiction.” Id. (internal
citations omitted). An act is judicial if “it is one normally performed by a judge
and if the complaining party is dealing with the judge in his judicial capacity.” Id.
(internal citations omitted). “[A] judge will not be deprived of immunity because
the action he took was in error . . . or was in excess of his authority.” Mireles v.
Waco, 502 U.S. 9, 12 (1991) (internal quotation omitted).

       It is clear from the Complaint’s allegations that neither of the two exceptions
to judicial immunity apply here. Plaintiff complains only that Judge Hendrix made
erroneous rulings regarding discovery and failed to consider Plaintiff’s evidence.


                                          4
Plaintiff’s allegations do not in any way suggest action by Judge Hendrix that was
not judicial in nature or that was taken in the complete absence of all jurisdiction.

       In addition, section 1983 “precludes injunctive relief against a judicial
officer ‘for an act or omission taken in such officer’s judicial capacity . . . unless a
declaratory decree was violated or declaratory relief was unavailable.’” Hoffman v.
Ferguson, No. CIV. 09-5052, 2009 WL 1606736, at *2 (W.D. Ark. June 5, 2009)
(quoting 42 U.S.C. § 1983). Here, Plaintiff does not allege that either of the
prerequisites for injunctive relief are met. See id. (dismissing claims for injunctive
relief against state magistrate judge because plaintiff failed to allege that a
declaratory decree was violated or that declaratory relief was unavailable).
Furthermore, “[e]quitable relief is not appropriate where an adequate remedy under
state law exists.” Id. at *3 (citing Pulliam v. Allen, 466 U.S. 522, 542 & n.22
(1984)). There is no indication that Plaintiff was prohibited from appealing Judge
Hendrix’s rulings pursuant to Nebraska law. See id. (“An adequate remedy at law
exists when the acts of the judicial officer can be reviewed on appeal or by
extraordinary writ.”).

      IT IS THEREFORE ORDERED that: this matter is dismissed without
prejudice for lack of jurisdiction. The court will enter judgment by separate
document.

      Dated this 3rd day of March, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           5
